CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and six months ended June 30, 2010 and 2009 (unaudited) CATALYST PAPER CORPORATION CONSOLIDATED BALANCE SHEETS (in millions of Canadian dollars) June 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (note 17(a)) Inventories (note 5) Prepaids and other (note 6) Property, plant and equipment (note 13) Other assets (note 7) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Current portion of long-term debt (note 9) Long-term debt (note 9) Employee future benefits (note 10) Other long-term obligations Future income taxes (note 15) Deferred credits Equity Shareholders’ equity Common stock:no par value; unlimited shares authorized; issued and outstanding: 381,753,490 shares (December 31, 2009 – 381,753,490 shares) Preferred stock: par value determined at time of issue; authorized 100,000,000 shares; issued and outstanding: nil shares – – Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) (note 11) ) ) Non-controlling interest (deficit) (note 4) ) ) $ $ Contingent liabilities (note 19) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Kevin J. Clarke Thomas S. Chambers Director Director CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (in millions of Canadian dollars, except where otherwise stated) (unaudited) Three months ended June 30 Six months ended June 30 Sales $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring (notes 12 and 13) Impairment and other closure costs (note 13) – – Operating earnings (loss) Interest expense, net ) Gain on cancellation of long-term debt (note 9) – – – Foreign exchange gain (loss) on long-term debt ) ) Other expense, net (note 14) Earnings (loss) before income taxes ) ) ) Income tax expense (recovery) (note 15) – ) ) ) Net earnings (loss) Net (earnings) loss attributable to non-controlling interest ) Net earnings (loss) attributable to the Company $ ) $ ) $ ) $ Basic and diluted net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) $ ) $ ) $ ) $ Weighted average number of Company common shares outstanding (in millions) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in millions of Canadian dollars) (unaudited) Three months ended June 30 Six months ended June 30 Net earnings (loss) $ ) $ ) $ ) $ Other comprehensive income (loss), net of taxes: Employee future benefits liability adjustment, net of taxes – – Reclassification of amortization of employee future benefits, net of taxes Unrealized net gain on cash flow revenue hedges, net of taxes – Reclassification of net (gain) loss on cash flow revenue hedges, net of taxes ) ) Foreign currency translation adjustments, net of related hedging activities, net of taxes ) – ) Unrealized gain (loss) on interest rate hedges, net of taxes – ) ) Other comprehensive income, net of taxes Total comprehensive income (loss) ) ) Comprehensive (income) loss attributable to non-controlling interest: Net (earnings) loss ) Other comprehensive income, net of taxes – – ) – Comprehensive (income) loss attributable to non-controlling interest ) Comprehensive income (loss) attributable to the Company $ ) $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (in millions of Canadian dollars) Equity attributable to the Company Common stock # of shares $ Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income (loss) Non-controlling interest (deficit) Total Balance as at December 31, 2008 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive loss, net of tax – ) ) ) Balance as at December 31, 2009 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income, net of tax – Balance as at June 30, 2010 (unaudited) $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions of Canadian dollars) (unaudited) Three months ended June 30 Six months ended June 30 Cash flows provided (used) by: Operations Net earnings (loss) $ ) $ ) $ ) $ Items not requiring (providing) cash Depreciation and amortization Impairment and other closure costs (note 13) – – Future income taxes ) ) ) Foreign exchange (gain) loss on long-term debt ) ) Gain on cancellation of long-term debt (note 9) – – – ) Employee future benefits, expense over (under) cash contributions ) ) Increase (decrease) in other long-term obligations ) ) (Gain) loss on disposal of property, plant and equipment ) ) Other Changes in non-cash working capital Accounts receivable ) ) Inventories ) Prepaids and other Accounts payable and accrued liabilities ) ) ) Cash flows provided (used) by operations ) ) Investing Additions to property, plant and equipment ) Proceeds from sale of property, plant and equipment Decrease in other assets Cash flows provided (used) by investing activities ) ) Financing Decrease in revolving loan and loan payable ) Proceeds on termination of debt foreign currency contracts – – Settlement on purchase of debt securities – ) – ) Proceeds on issuance of Class B senior secured notes (note 9) – – Deferred financing costs ) ) ) Note exchange costs – – ) – Decrease in other long-term debt ) Cash flows provided (used) by financing activities ) ) Cash and cash equivalents, increase in the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosures: Income taxes paid (received) $ ) $ $ ) $ Net interest paid Non-cash exchange of 8.625% senior notes – – ) – Non-cash issuance of 11.0% senior notes – – – Non-cash difference in carrying value of senior notes on modification – – – The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATEDBUSINESS SEGMENTS (in millions of Canadian dollars) (unaudited) Specialty printing papers Newsprint Pulp Total Three months ended June 30, 2010 Sales $ $ $ 1 $ Depreciation and amortization Restructuring (note 12) Impairment and other closure costs (note 13) – Operating earnings (loss) Additions to property, plant and equipment Three months ended June 30, 2009 Sales $ $ $ 1 $ Depreciation and amortization Restructuring (note 12) Operating earnings (loss) Additions to property, plant and equipment – Six months ended June 30, 2010 Sales $ $ $ 1 $ Depreciation and amortization Restructuring (note 12) Impairment and other closure costs (note 13) – Operating earnings (loss) Additions to property, plant and equipment Six months ended June 30, 2009 Sales $ $ $ 1 $ Depreciation and amortization Restructuring (note 12) Operating earnings (loss) ) ) Additions to property, plant and equipment 1 Pulp sales are stated net of inter-segment pulp sales of $5.7 million for the three months ended June 30, 2010 (three months ended June 30, 2009 – $5.4 million) and $7.1 million for the six months ended June 30, 2010 (six months ended June 30, 2009 – $13.1 million). The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 1. Basis of presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of the Company's joint venture, Powell River Energy Inc. (“PREI”), a variable interest entity (“VIE”).All inter-company transactions and amounts have been eliminated on consolidation. Effective for the year ended December 31, 2009, the Company adopted U.S. generally accepted accounting principles (“U.S. GAAP”) for presentation of its consolidated financial statements for Canadian and United States reporting requirements. Historically, the Company has presented its annual and interim consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) with reconciliation in its annual consolidated financial statements to U.S. GAAP for material recognition and measurement differences. As a result of this transition to U.S. GAAP, the Company has presented its 2009 annual audited consolidated financial statements in accordance with U.S. GAAP, including a reconciliation to Canadian GAAP for material recognition and measurement differences in note 33, “Reconciliation of United States and Canadian Generally Accepted Accounting Principles” and restated its interim consolidated financial statements for 2009. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with U.S. GAAP, on a basis consistent with those followed in the December 31, 2009 audited annual consolidated financial statements, except as disclosed in note 3 below. These unaudited interim consolidated financial statements do not include all information and note disclosures required by U.S. GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2009 audited consolidated financial statements and the notes thereto. In the opinion of the Company, the unaudited interim consolidated financial statements contained herein contain all the information and note disclosures necessary to fairly present the results of the interim periods included.The results for the periods included herein may not be indicative of the results for the entire year. 2. Segmented information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp –Manufacture and sale of long-fibre Northern Bleached Softwood Kraft pulp The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost up to December 31, 2009, and at market prices thereafter.The Company has not restated its comparative numbers for this change in policy as the change is not material to the comparative numbers.However, this change could be material in future periods if pulp market prices increase or average costs decrease. 3. Significant accounting policies Effective January 1, 2010, the Company changed its policy on the classification of foreign exchange gains and losses on the ineffective portion of its U.S. dollar revenue risk management instruments, on the portion that is excluded from the assessment of hedge effectiveness, and on translation of working capital balances denominated in foreign currencies.The respective foreign exchange gains and losses previously recognized in “Sales” are now recognized in “Other expense, net”.In addition, the Company also changed its policy on the classification of changes in the fair value of all commodity swap agreements not designated as hedges for accounting purposes that were previously recognized in “Sales” and “Cost of sales, excluding depreciation and amortization”.The changes in the fair value related to these instruments are now recognized in “Other expense, net”.The new policies adopted are considered preferable as they increase the transparency of the economic hedging activity.These changes were applied retrospectively. For the three and six months ended June 30, 2009, the above changes resulted in an increase of $9.2 million and $17.6 million, respectively, to “Sales” and $1.0 million and $1.6 million, respectively, to “Cost of sales, excluding depreciation and amortization”, with an offsetting decrease of $8.2 million and $16.0 million, respectively, to “Other expense, net”. Effective April 1, 2010, the Company no longer designates its U.S. dollar revenue risk management instruments as cash flow hedges for accounting purposes.The effective portion of gains or losses accumulated as at March 31, 2010 on its previously designated U.S. dollar revenue risk management instruments are continuing to be recorded in the same income statement line items as the hedged item in “Sales”. CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 3. Significant accounting policies… continued Recently implemented accounting changes In June 2009, the Financial Accounting Standards Board (“FASB”) further amended the Consolidation Topic of the Accounting Standards Codification, as it relates to the consolidation of VIE’s.The amendments change how an entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.Qualified special-purpose entities are no longer exempt from consolidation requirements.The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance.The amendments to this Topic become effective on January 1, 2010.The Company has assessed the impact of these amendments and has determined that these amendments have no impact on the Company’s consolidated financial statements or disclosures as the Company continues to be the primary beneficiary in PREI. In February 2010, the FASB amended its guidance on subsequent events contained in the Accounting Standards Codification. The amendments eliminate the requirement to disclose the date through which an entity has evaluated subsequent events. The Company adopted the amended guidance in its consolidated financial statement disclosures for its interim financial statements for periods beginning on or after January 1, 2010. Changes in future accounting standards There were no new pronouncements issued by the FASB that may impact the Company’s consolidated financial statements for future periods. 4. Variable interest entities The Company has a 50.0% interest in PREI and consolidates 100% of it as PREI is a VIE in which the Company is the primary beneficiary.PREI consists of an integrated hydroelectric power generating, transmission and distribution system which includes two hydroelectric stations in B.C. with installed capacity of 82 Megawatts. The Company purchases 100% of the power generated by PREI. The Company has limited access to PREI’s assets, which generally take the form of interest on loans, management fees and earnings distributions based on the Company’s interest in PREI.In addition, creditors of PREI have recourse limited to the assets in PREI.Condensed financial information with respect to PREI is as follows: Three months ended June 30 Six months ended June 30 Condensed statements of earnings (loss) Sales – affiliate 1 $ Cost of sales, excluding depreciation and amortization Depreciation and amortization Operating earnings Interest expense ) Interest expense – affiliate 1 ) Other expense, net – ) – ) Income tax recovery – Net earnings (loss) Other comprehensive income (loss) – – – Total comprehensive income (loss) 2 $ $ ) $ ) $ ) 1 Balances with Catalyst Paper Corporation. 2 50% is included in the Company’s non-controlling interest (deficit) balances. June 30, December 31, Condensed balance sheets Current assets Cash and cash equivalents $ $ Other Property, plant and equipment $ $ Current liabilities Accounts payable and accrued liabilities $ $ Long-term debt (note 9) Long-term debt – affiliate 1 Future income taxes Equity 2 ) ) $ $ 1 Balances with Catalyst Paper Corporation. 2 50% is included in the Company’s non-controlling interest (deficit) balances. The Company has identified one other potential VIE, but has not been able to obtain the financial information necessary to evaluate whether the entity is a VIE, or if the entity is a VIE, whether the Company is the primary beneficiary.The Company has entered into a building lease agreement with this potential VIE whereby the Company has agreed to continue making the prescribed lease payments directly to the financial institution holding the mortgage on the building in the event the lessor is no longer able to meet its contractual obligations.As at June 30, 2010, the principal amount of the mortgage was $7.2 million (December 31, 2009 – $7.9 million).This agreement does not increase the Company’s liability beyond the obligation under the building lease. 5. Inventories The components of inventories were as follows: June 30, December 31, Finished goods Specialty printing papers $ $ Newsprint Pulp Total finished goods Work-in-progress Raw materials – wood chips, pulp logs and other Operating and maintenance supplies and spare parts (note 13) $ $ At June 30, 2010, the Company had applied write-downs of $1.2 million to finished goods inventory (December 31, 2009 – $1.7 million) and $2.5 million to raw materials inventory (December 31, 2009 – $3.6 million). 6. Prepaids and other The components of prepaids and other were as follows: June 30, December 31, Derivative financial instruments $ $ Future income tax assets Property taxes, insurance and licenses Other $ $ CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 7. Other assets The components of other assets were as follows: June 30, December 31, Deferred financing costs $ $ Deferred charges and other Derivative financial instruments Accrued benefit asset – pension plan Future income tax assets $ $ 8. Accounts payable and accrued liabilities The components of accounts payable and accrued liabilities were as follows: June 30, December 31, Trade payables $ $ Accrued payroll and related liabilities Property taxes, related penalties and interest Accrued interest Restructuring Accrued benefit obligation – pension plan Accrued benefit obligation – other employee future benefit plans Payables related to capital projects Other $ $ 9. Long-term debt Recourse June 30, December 31, Senior notes, 8.625% due June 2011 (US$35.5 million; December 31, 2009 – US$354.2 million) $ $ Senior notes, 7.375% due March 2014 (US$250.0 million) Senior secured notes, 11.0% due December 2016 (US$280.4 million) – Modification – difference in carrying value of 8.625% and 11.0% senior securednotes (US$38.3 million) on exchange – Class B senior secured notes, 11.0% due December 2016 (US$110.0 million) – Revolving asset based loan facility of up to $330.0 million due August 2013 – Capital lease obligations Non-recourse First mortgage bonds, 6.447% due July 2016 Subordinated promissory notes Total debt Less:current portion ) ) Total long-term debt $ $ CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 9. Long-term debt … continued On May 19, 2010, the Company issued US$110.0 million of Class B 11.0% senior secured notes due December 15, 2016 at 86% of the principal amount, in a private placement.Net proceeds of $93.4 million, after financing costs of approximately $5 million, will be used for general corporate purposes.The new notes rank equally in right of payment with all of the Company’s existing and future senior secured notes.The notes are secured on a first-priority basis by all of the Company’s assets, with the exception of assets securing the Company’s existing $330 million revolving asset based loan facility (the “ABL Facility”). On March 10, 2010, the Company completed the exchange of US$318.7 million of its 8.625% senior unsecured notes, due June 2011, (“2011 Notes”) for US$280.4 million of new 11.0% senior secured notes, due December 2016 (“2016 Notes”).For each US$1,000 in principal amount of the 2011 Notes exchanged, the Company issued US$880 in principal amount of the 2016 Notes.As the cash flows of the principal and interest on a discounted basis over the life of the outstanding 2016 Notes issued did not differ by more than 10% compared to the cash flows of the principal and interest on a discounted basis over the life of the 2011 Notes, the 2016 Notes were accounted for as a modification of the 2011 Notes.Accordingly, the 2016 Notes were recorded at the carrying value of the 2011 Notes exchanged of US$318.7 million. The excess of US$38.3 million of the carrying value of the 2011 Notes exchanged over the principal amount of the 2016 Notes issued remained as part of the carrying value of the debt on the balance sheet. This difference of US$38.3 million is being amortized as a reduction of interest expense, under the effective interest rate method, until the maturity of the 2016 Notes. As the exchange was accounted for as a modification, the legal and other non-finance expenses of $10.5 million associated with the exchange were expensed, of which $8.3 million was expensed in the three months ended March 31, 2010.As of June 30, 2010, US$35.5 million of 2011 Notes remain outstanding and have been reclassified to current liabilities on the Company’s balance sheet as at June 30, 2010. The indentures governing the Company’s senior notes contain customary restrictive covenants, including restrictions on incurring additional indebtedness, certain restricted payments including dividends and investments in other persons, the creation of liens, sale and leaseback transactions, certain amalgamations, mergers, consolidations and the use of proceeds arising from certain sales of assets and certain transactions with affiliates. Pursuant to a consent solicitation conducted concurrently with the exchange offer, substantially all of these restrictive covenants were eliminated with respect to the 2011 Notes that remain outstanding after the exchange offer, although certain covenants, including restrictions on the creation of liens and certain assets sales, remain applicable to the 2011 Notes.Collateral provided on the 2016 Notes consists of a first charge on substantially all of the assets of the Company, other than the ABL First Charge Collateral as described below (the “2016 Notes First Charge Collateral”) and a second charge on the ABL First Charge Collateral. The indentures governing the 7.375% senior notes, due March 2014, (“2014 Notes”) and the 2016 Notes limit the ability of the Company to incur debt, other than “permitted debt”, if the Company cannot meet a fixed charge coverage ratio of 2.0:1. The Company’s fixed charge coverage ratio under these indentures, calculated on a 12-month trailing average, was 0.0:1 at June 30, 2010 (December 31, 2009 – 1.5:1). Under the indenture for the 2014 Notes and 2016 Notes, “permitted debt” includes (a) the Company’s existing 2014 Notes and 2016 Notes (as a permitted refinancing of the 2011 Notes); (b) a credit facility basket in an amount equal to the greater of (i) $725 million and (ii) the sum of 85% of the book value of the Company’s accounts receivable, 60% of the book value of the Company’s inventory and $375 million, against which in either case utilization under the Company’s $330 million ABL Facility is applied; (c) purchase money debt and capitalized lease obligations in an amount equal to 7.5% of the Company’s consolidated tangible assets; (d) a $100 million general basket; and (e) a $5 million basket for accommodation guarantees, trade or standby letters of credit, performance bonds, bankers’ acceptances and surety bonds. In addition, the indenture governing the 2016 Notes includes a limitation of US$411.7 million on the amount of 2016 Notes and additional debt that can be secured on a pari passu basis with the 2016 Notes, and restricts the ability of the Company to repurchase the 2014 Notes prior to their maturity unless, among other things, the Company has available liquidity under the ABL Facility and cash on hand of at least $100 million.The Company cannot make any restricted payments, including paying any dividends, except to the extent the balance in its restricted payments baskets is positive.The restricted payments baskets under the 2014 Notes and 2016 Notes were negative $288.9 million and negative $72.9 million, respectively, as at June 30, 2010, as a result of accumulated losses in recent years (December 31, 2009 – negative $176.0 million and $nil, respectively). CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 9. Long-term debt … continued The security for the ABL Facility and the related derivatives facilities consists of a first charge on the accounts receivable, inventory and cash of the Company and on the Snowflake mill property, plant and equipment and related rail operation (collectively, the “ABL First Charge Collateral”) and a second charge on the 2016 Notes First Charge Collateral.Availability under the ABL Facility is determined by a borrowing base calculated primarily on eligible accounts receivable, eligible inventory and a value ascribed to the Snowflake mill fixed assets, less certain reserves.A reserve may also be imposed for vacation pay obligations, which as at June 30, 2010 were $19.1 million, if Excess Availability (as defined in the ABL Facility) is below $75 million.Excess Availability was $142.5 million at June 30, 2010.As at June 30, 2010, the borrowing base under the ABL Facility was $167.8 million.After deducting outstanding drawings of $nil, outstanding letters of credit of $25.3 million, and the $35.0 million minimum Excess Availability covenant, $107.5 million was available to be drawn by the Company under the ABL Facility.The Company also had an additional $100.8 million of cash on hand at such date. The financial covenants applicable under the ABL Credit Agreement must be maintained based upon the Company’s financial results prepared under Canadian GAAP and include covenants to (a) maintain shareholders’ equity above $346.2 million as at June 30, 2010; (b) maintain Excess Availability of not less than $35 million; and (c) not make capital expenditures in any fiscal year in an amount which exceeds 120% of the budgeted capital expenditures for such fiscal year.The minimum equity requirement is reduced by the amount of any non-cash write-downs of property, plant and equipment as a result of a permanent discontinuance of operations.At June 30, 2010, as calculated under the ABL Facility under Canadian GAAP, shareholders’ equity was $466.0 million (December 31, 2009 – $881.4 million). The ABL Facility also contains a number of covenants that, among other things, place restrictions on matters customarily restricted in such facilities, including indebtedness which encompasses guarantee obligations, liens, fundamental changes, investments, derivative transactions, sales of assets, changes in fiscal periods, environmental activity, negative pledges, subsidiary distributions and changes in lines of business as well as restrictions on voluntary prepayments of certain debt, including the senior notes, unless Excess Availability of at least $65 million is maintained.The ABL Facility contains customary events of default, including failure to pay principal or interest when due, failure to comply with or observe key covenants, failure to refinance the 2011 notes such that no more than US$17.7 million remain outstanding onMarch 15, 2011, adverse judgements, seizures of property, material adverse change, auditors’ “going concern” qualification, and change in control. At June 30, 2010, the Company was in compliance with its covenants under the ABL Facility and under each of the indentures governing its outstanding senior notes. Non-recourse debt is debt owed by the Company’s subsidiary PREI.The Company has a 50% interest in PREI, and consolidates 100% of it as PREI is a VIE in which the Company is the primary beneficiary. The Company’s long-term debt is recorded at amortized cost.The following table contains information about management’s best estimate of the fair value of the Company’s debt: June 30, 2010 December 31, 2009 Carrying Value Fair Value Carrying Value Fair Value Recourse $ Non-recourse The fair value of the Company’s long-term recourse debt related to its senior notes is determined based on quoted market prices of identical debt instruments.The fair value of the Company’s recourse debt related to the ABL Facility and non-recourse debt related to the first mortgage bonds is measured by discounting the respective cash flows at quoted market rates for similar debt having the same maturity.In measuring fair value, the Company incorporates credit valuation adjustments to appropriately reflect its own non-performance risk, where appropriate. CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements Employee future benefits The Company maintains pension benefit plans for all salaried employees, which include defined benefit and defined contribution segments. Employees hired subsequent to January 1, 1994 enroll in the defined contribution segment. Effective January 1, 2010, employees in the defined benefit plan ceased to accrue benefits under the defined benefit segment of the plan and began to participate in the defined contribution segment of the plan. The Company also maintains pension benefits for former hourly employees that are not covered by union pension plans. The Company provides other benefit plans consisting of provincial medical plan premiums, extended health care and dental benefits to employees.During the quarter, the Company made the decision to permanently close Elk Falls mill and the reduction in the benefit obligation resulting from the plan curtailment amounting to $9.7 million was recognized during the quarter with a corresponding increase to other comprehensive income. For the three and six months ended June 30, 2010, the Company incurred a total post-retirement benefit cost of $8.6 million and $17.2 million, respectively (three and six months ended June 30, 2009 – $10.5 million and $22.4 million, respectively). For the three and six months ended June 30, 2010, the Company contributed $6.0 million and $10.3 million, respectively, to its pension plans and $1.6 million and $3.6 million, respectively, to the other post-retirement benefit plans. Components of net periodic benefit cost for pension plans and other post-retirement benefit plans Three months ended June 30, 2010 Three months ended June 30, 2009 Pension plans Other post-retirement benefit plans Pension plans Other post-retirement benefit plans Defined benefit costs Service cost for the period $ Interest cost Actual and expected return on assets ) - ) - Actuarial loss - Difference between actual and recognized actuarial (gain) loss and other - ) Difference between actual and recognized prior service (credits) costs ) ) Net periodic benefit cost $ Six months ended June 30, 2010 Six months ended June 30, 2009 Pension plans Other post- retirement benefit plans Pension plans Other post-retirement benefit plans Defined benefit costs Service cost for the period $ Interest cost Actual and expected return on assets ) - ) - Actuarial loss - Difference between actual and recognized actuarial (gain) loss and other - ) Difference between actual and recognized prior service (credits) costs ) ) Net periodic benefit cost $ CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements Accumulated other comprehensive income (loss) The following table contains information about the accumulated other comprehensive income (loss) (“AOCI”) of the Company, net of taxes: June 30, December 31, Unrecognized pension and other post-retirement benefits costs $ ) $ ) Unrecognized gain on cash flow revenue hedges Foreign currency translation adjustments, net of related hedging activities 1 Unrecognized loss on interest rate hedges ) ) $ ) $ ) 1 The accumulated net adjustment is comprised of non-taxable translation gain of $6.7 million (2009 – $5.2 million gain), and a net revaluation of long-term debt designated as a net investment hedge of $5.6 million loss (2009 – $4.1 million loss), net of tax of $0.4 million recovery (2009 – $0.3 million recovery). Restructuring costs During the three and six months ended June 30, 2010, the Company recorded restructuring costs of $10.9 million and $25.0 million, respectively, primarily related to severances paid to eligible employees at Elk Falls. The Company’s restructuring expenses and related provisions were as follows: Three months ended June 30, 2010 2007 and 2008 Initiatives Initiatives Initiatives Total Balance, beginning $ Expensed in period - Disbursements ) Balance, end of period $ Classification: Accounts payable and accrued liabilities $ Other long-term obligations - - $ Three months ended June 30, 2009 2007 and 2008 Initiatives Initiatives Total Balance, beginning $ $ $ Expensed in period Disbursements ) ) ) Other non-cash items – Less:portion related to employee future benefits – ) ) Balance, end of period $ $ $ Classification: Accounts payable and accrued liabilities $ $ $ Other long-term obligations $ $ $ CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements Restructuring costs … continued Six months ended June 30, 2010 2007 and 2008 Initiatives Initiatives Initiatives Total Balance, beginning $ $ $
